Name: Commission Regulation (EC) NoÃ 1330/2008 of 22Ã December 2008 amending for the 103rd time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: international affairs;  civil law;  politics and public safety;  Asia and Oceania
 Date Published: nan

 23.12.2008 EN Official Journal of the European Union L 345/60 COMMISSION REGULATION (EC) No 1330/2008 of 22 December 2008 amending for the 103rd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan, (1) and in particular the first indent of Article 7(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 21 and 27 October 2008 and on 12 November 2008, the Sanctions Committee of the United Nations Security Council decided to amend the list of natural and legal persons, groups and entities to whom the freezing of funds and economic resources should apply, adding seven natural persons to the list given the information related to their association with Al-Qaida. The statements of reasons regarding the amendments have been provided to the Commission. (3) Annex I should be amended accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately. (5) Since the UN list does not provide the current addresses for the natural persons concerned, a notice should be published in the Official Journal so that the persons concerned can contact the Commission and that the Commission can subsequently communicate the grounds on which this Regulation is based to the natural persons concerned, provide them with the opportunity to comment on these grounds and review this Regulation in view of the comments and possible available additional information, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 2008. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entries shall be added under the heading Natural persons: (1) Abdulbasit Abdulrahim (alias (a) Abdul Basit Fadil Abdul Rahim, (b) Abdelbasit Abdelrahim, (c) Abdullah Mansour, (d) Abdallah Mansour, (e) Adbulrahim Abdulbasit Fadil Mahoud). Address: London, United Kingdom. Date of birth: 2.7.1968. Place of birth: Gdabia, Libya. Passport No: 800220972 (British passport). Nationality: British. Other in formation: (a) British National Insurance Number PX053496A; (b) Involved in fundraising on behalf of the Libyan Islamic Fighting Group; (c) Held senior positions within the LIFG in the United Kingdom; (d) Associated with the Directors of the SANABEL Relief Agency, Ghuma Abdrabbah, Taher Nasuf and Abdulbaqi Mohammed Khaled and with members of the LIFG in the United Kingdom, including Ismail Kamoka, a senior member of the LIFG in the United Kingdom who has been convicted and sentenced in the United Kingdom in June 2007 based on charges of terrorist funding. (2) Redouane El Habhab (alias Abdelrahman). Address: Iltisstrasse 58, 24143 Kiel, Germany (previous address). Date of birth: 20.12.1969; Place of birth: Casablanca, Morocco. Nationality: German. Passport No: 1005552350 (issued on 27.3.2001 by Municipality of Kiel, Germany, expires on 26.3.2011). Identity card No: 1007850441 (German federal identity card issued on 27.3.2001 by Municipality of Kiel, Germany, expires on 26 Mar. 2011). Other information: Currently in prison in LÃ ¼beck, Germany. (3) Maftah Mohamed Elmabruk (alias (a) Muftah Al Mabrook, (b) Mustah ElMabruk, (c) Maftah El Mobruk, (d) Muftah El Mabruk, (e) Maftah Elmobruk, (f) Al Hajj Abd Al Haqq, (g) Al Haj Abd Al Hak). Address: London, United Kingdom. Date of birth: 1.5.1950. Place of birth: Libya. Nationality: Libyan. Other information: (a) British National Insurance Number: PW503042C; (b) British resident; (c) Involved in fundraising on behalf of the Libyan Islamic Fighting Group (LIFG). Associated with members of the LIFG in the United Kingdom, including Mohammed Benhammedi and Ismail Kamoka, a senior member of the LIFG in the United Kingdom who has been convicted and sentenced in the United Kingdom in June 2007 based on charges of terrorist funding. (4) Abdelrazag Elsharif Elosta (alias Abdelrazag Elsharif Al Usta) Address: London, United Kingdom. Date of birth 20.6.1963. Place of birth: Soguma, Libya. Passport No: 304875071 (British passport). Nationality: British. Other information: (a) British National Insurance Number: PW669539D; (b) Involved in fundraising and financial facilitation on behalf of the Libyan Islamic Fighting Group (LIFG). Associated with members of the LIFG in the United Kingdom, including Mohammed Benhammedi, Taher Nasuf and Ismail Kamoka, a senior member of the LIFG in the United Kingdom who has been convicted and sentenced in the United Kingdom in Jun. 2007 based on charges of terrorist funding. (5) Fritz Martin Gelowicz (alias Robert Konars (born 10.4.1979 in LiÃ ¨ge, Belgium), (b) Markus Gebert, (c) Malik, (d) Benzl, (e) Bentley). Address: BÃ ¶finger Weg 20, 89075 Ulm, Germany (previous address). Date of birth: 1.9.1979. Place of birth: Munich, Germany. Nationality: German. Passport No: 7020069907 (German passport issued in Ulm, Germany, valid until 11 May 2010). National identification No: 7020783883 (German Federal Identity Card, issued in Ulm, Germany, expired on 10.6.2008). Other information: (a) Associated with the Islamic Jihad Union (IJU), also known as the Islamic Jihad Group since at least the beginning of 2006. Associated with Daniel Martin Schneider and Adem Yilmaz. Trained in the manufacture and use of explosives; (b) Arrested on 4 September 2007 in Medebach, Germany, and in detention in Germany since 5 September 2007 (October 2008). (6) Daniel Martin Schneider (alias Abdullah). Address: Petrusstrasse 32, 66125 Herrensohr, Dudweiler, SaarbrÃ ¼cken, Germany (previous address). Date of birth: 9.9.1985. Place of birth: Neunkirchen (Saar), Germany. Nationality: German. Passport No: 2318047793 (German passport issued in Friedrichsthal, Germany, on 17.5.2006, valid until 16.5.2011). National identification No: 2318229333 (German Federal Identity Card issued in Friedrichsthal, Germany, on 17.5.2006, valid until 16.5.2011 (reported lost)). Other information: (a) Associated with the Islamic Jihad Union (IJU), also known as the Islamic Jihad Group since at least the beginning of 2006. Associate of Fritz Martin Gelowicz and Adem Yilmaz; (b) Arrested on 4 September 2007 in Medebach, Germany, and in detention in Germany since 5 September 2007 (October 2008). (7) Adem Yilmaz (alias Talha) Date of birth: 4.11.1978. Place of birth: Bayburt, Turkey. Nationality: Turkish. Passport No: TR-P 614166 (Turkish passport issued by the Turkish Consulate General in Frankfurt/Main on 22.3.2006, valid until 15.9.2009. Address: SÃ ¼dliche Ringstrasse 133, 63225 Langen, Germany (previous address). Other information: (a) Associated with the Islamic Jihad Union (IJU), also known as the Islamic Jihad Group since at least the beginning of 2006. Associate of Fritz Martin Gelowicz and Daniel Martin Schneider; (b) Arrested on 4 September 2007 in Medebach, Germany, and in detention in Germany since 5 September 2007 (October 2008).